        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 1 of 26




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW JERSEY,
STATE OF CONNECTICUT,
STATE OF DELAWARE,
STATE OF NEW YORK,
COMMONWEALTH OF MASSACHUSETTS,
and CITY OF NEW YORK                             Civil Case No.: 20-cv-1425-JGK


                     Plaintiffs,
              v.

ANDREW R. WHEELER, Administrator of the
United States Environmental Protection Agency;
and the UNITED STATES
ENVIRONMENTAL PROTECTION
AGENCY,                                        (Clean Air Act, 42 U.S.C. §§ 7401, et seq.)

                      Defendants.


             MEMORANDUM OF LAW IN REPLY TO DEFENDANTS’
        OPPOSITION TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
    AND DEFENDANTS’ CROSS-MOTION TO DISMISS FOR LACK OF JURISDICTION
         Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 2 of 26




                                              TABLE OF CONTENTS



PREMILINARY STATEMENT.................................................................................................1

     ARGUMENT ........................................................................................................................~~'

                  I. EPA Has Not Fulfilled Its Mandatory Duty Under CAA § 304,
                     and This Court Has Jurisdiction Over Plaintiffs' Claim ..................................3

                 II. Defendants' Proposed Schedule Is Unreasonable and
                     Defendants Have Not Demonstrated that it is Impossible for
                     Defendants to Meet the Plaintiffs' Proposed Schedule Which is
                     Consistent with the Act's Two-Year Statutory Requirement for
                     EPA to Promulgate FIPs. .................................................................................9


CONCLUSI4N .........................................................................................................................2l
             Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 3 of 26




Sierra Club v. Johnson,
    374 F. Supp. 2d 30(D.D.C. 2005).............................................................................................3

Sierra Club v. Johnson,
   444 F. Supp. 2d 46(D.D.C. 2006).......................................................................................9, 16

Sierra Club v. Thomas,
   658 F. Supp. 165 (N.D. Cal. 1987)....................................................................................10, 14

Wisconsin v. Envtl. Prot. A~encX,
  938 F.3d 303 (D.C. Cir. 2019)..........................................2, 5, 6, 7, 8, 9, 11, 13, 14, 18, 20, 21,

                                                                Statutes

28 U.S.C. § 1391(e).........................................................................................................................9

42 U.S.C. § 7410~a)~2)~D)~i)~I).......................................................................................................1

42 U.S.C. § 7410(c)(1) ................................................................................................1, 3, 4, 14, 22

42 U.S.C. § 7604(a)(2) ........................................................................................................3, 5, 8, 9

42 U.S.C. § 7604(d).......................................................................................................................22

                                                         Federal Register

81 Fed. Reg. 74,504 .......................................................................................................................18

81 Fed. Reg. 74,521 .......................................................................................................................19

83 Fed. Reg. 65,878 .......................................................................................................................18

85 Fed. Reg. 24,174 .......................................................................................................................16

85 Fed. Reg. 31,286 .......................................................................................................................16
         Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 4 of 26




                                PRELIMINARY STATEMENT
       The states of New Jersey, Connecticut, Delaware, and New York, the Commonwealth of

Massachusetts, and the City of New York (collectively “Plaintiffs” or “Downwind States”) bring

this action under section 304(a)(2) of the Clean Air Act (the “Act”) because the United States

Environmental Protection Agency (“EPA”) has failed to fulfill its mandatory, nondiscretionary

duty to promulgate Federal Implementation Plans (“FIPs”) to reduce excessive ozone pollution

from certain upwind states within the mandatory two-year period set by statute. Many years after

passage of the statutory deadlines, EPA has undisputedly failed to promulgate FIPs fully

addressing Illinois, Indiana, Michigan, Ohio, Pennsylvania, Virginia, and West Virginia’s (the

“Upwind States”) obligations under 42 U.S.C. § 7410(a)(2)(D)(i)(I) (the “Good Neighbor

Provision”), 42 U.S.C. § 7410(c)(1), within two years of determining that the relevant state

implementation plans (“SIPs”) were missing or inadequate.

       This is not the first time EPA has done so. In 2018, some of the same plaintiffs brought

essentially the same action in this Court for similar reasons, and were awarded relief substantially

similar to that sought here: an injunction ordering EPA to promulgate a regulation satisfying its

duty under the Act by a date certain. Unfortunately, the action EPA took to comply with this

Court’s order (the “Close-Out Rule”) failed to fully address Upwind States’ Good Neighbor

obligations, and was subsequently held unlawful and vacated by the U.S. Court of Appeals for the

District of Columbia Circuit. New York v. EPA, 781 F. App’x 4, 7 (D.C. Cir. 2019). Accordingly,

EPA is in the same position now as it was in New York v. Pruitt, No. 18-CV-406 (JGK), 2018 WL

2976018 (S.D.N.Y. June 12, 2018) (“New York v. Pruitt”), and this Court should once again order

EPA to promulgate a FIP or FIPs that fully address the Upwind States’ Good Neighbor obligations

for the 2008 ozone NAAQS. Defendants’ arguments that this Court lacks jurisdiction cannot be


                                                 1
         Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 5 of 26




squared with this Court’s prior exercise of jurisdiction in factually indistinguishable

circumstances, when this Court in 2018 ordered EPA to promulgate a rule, on a set schedule, to

fulfill the same uncompleted statutory obligation. See id., 2018 WL 2976018 at *3. This is the

straightforward conclusion reached by every district court presented with similar facts, and EPA’s

elaborate jurisdictional defense, which is utterly unmoored from judicial precedent, is unavailing.

       Further, in response to plaintiffs’ proposed reasonable, feasible rulemaking schedule for a

proposed rule by October 1, 2020 and a final rule by March 1, 2021, EPA’s proposed schedule is

unreasonably dilatory because it would not have the agency resolve its outstanding mandatory duty

until December 15, 2022, over 5 years after the agency’s statutory deadline for most of the Upwind

States first elapsed. In addition, EPA’s proposed deadline is more than three years after the D.C.

Circuit indisputably put EPA on notice that its obligation remained unfulfilled because of the

remand of the CSAPR Update in Wisconsin v. Envtl. Prot. Agency, 938 F.3d 303 (D.C. Cir. 2019)

(“Wisconsin”) and vacatur of the CSAPR Close-Out in New York v. EPA. EPA’s proposed

compliance schedule flouts the Act’s statutory deadlines and defies the D.C. Circuit’s Wisconsin

decision. None of Defendants’ proffered excuses justify the need for such a protracted rulemaking

schedule, much less meet Defendants’ burden to demonstrate that a more expeditious rulemaking

would be impossible. Remarkably, Defendants propose the same type of two-phase rulemaking

schedule that the D.C. Circuit explicitly rejected in Wisconsin, and further propose to have three

additional years to finalize their rulemaking effort when the statute gives EPA only two years to

complete the task in the first instance. Moreover, Defendants request for such a substantial amount

of time is based, in large part, on their inexplicable claim that they do not have to begin the

preliminary steps necessary to address ozone emissions from non-power plant sources—the

sources from which the lion’s share of cost-effective emissions reductions remain available—until


                                                2
         Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 6 of 26




March 2021. Defendants must act far more urgently to fulfill their mandatory duty in in order to

minimize further environmental and public health harms to the Downwind States and their

residents that will result from EPA’s continued inaction.

                                          ARGUMENT
   I. EPA Has Not Fulfilled Its Mandatory Duty Under CAA § 304, and This Court Has
      Jurisdiction Over Plaintiffs’ Claim
       Plaintiffs assert CAA § 304(a)(2), 42 U.S.C. § 7604(a)(2), as the basis for subject matter

jurisdiction. To establish jurisdiction under this provision, which allows suit to compel EPA action

required by the Act yet unlawfully withheld, Plaintiffs need only “identify a mandatory, non-

discretionary duty to act by a specific statutory deadline.” Defendants’ Cross-Motion at 13.

Plaintiffs have met that burden: EPA has a mandatory, nondiscretionary duty under 42 U.S.C. §

7410(c)(1) to promulgate a FIP within 2 years after the Administrator either finds that a state has

failed to submit a required SIP or SIP revision, or finds that a required SIP or SIP revision

submitted by a state does not satisfy the minimum criteria of the Act.

       EPA acknowledges that this duty “obligated [it] to issue FIPs or approve SIPs” for most of

the Upwind States no later than August 12, 2017 and the remainder of the Upwind States no later

than July 15, 2018. Defendants’ Cross-Motion at 5. EPA further admits that the only relevant

action it took prior to that date, the 2016 CSAPR Update, “only partially fulfill[ed] its obligations

to address 22 upwind states’ Good Neighbor obligations,” leaving the Agency with outstanding an

“obligation to promulgate further revised FIPs that would fully address . . . the upwind states’

significant contributions to downwind nonattainment.” Id. at 7. EPA points to no regulation it has

promulgated since the CSAPR Update that purports to satisfy this obligation.




                                                 3
           Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 7 of 26




         EPA nonetheless contends that its mandatory duty was actually discharged by the 2016

CSAPR Update and the 2018 Close Out. EPA Cross Motion at 14. EPA’s theory is as improbable

as it sounds. As noted, the CSAPR Update did not even purport to satisfy EPA’s duties to

promulgate FIPs fully addressing the Upwind States obligations under the Good Neighbor

Provision for the 2008 ozone NAAQS. Three years after the CSAPR Update was promulgated,

defendants explicitly “conceded that they failed to perform their nondiscretionary duties under the

Clean Air Act because they did not promulgate FIPs to fully resolve interstate transport obligations

under the Good Neighbor Provision for the defaulting states by August 12, 2017, as required by

section 110(c)(1) of the Clean Air Act.” New York v. Pruitt, 2018 WL 2976018, at *3. 1

Accordingly, the Court declared that EPA was “in violation of section 110(c)(1) of the Act, 42

U.S.C. § 7410(c)(1), for failing to timely perform its mandatory duty to promulgate a FIP for each

of Illinois, Michigan, Pennsylvania, Virginia and West Virginia that fully addresses each state’s

obligations under […] the ‘Good Neighbor Provision,’ with regard to the 2008 ozone national




1
    Defendants now try to undo their prior concession with a conclusory statement in a footnote

stating that, “[i]n light of the Wisconsin decision, EPA’s concession in the New York v. Pruitt

litigation proved to be incorrect as a legal matter.” Defendants’ Cross-Motion at 15 n.8. Nothing

in the Wisconsin decision invalidates EPA’s outstanding mandatory duty to promulgate a complete

rulemaking fully addressing the Upwind States Good Neighbor obligations. The D.C. Circuit in

Wisconsin did not hold that EPA had fulfilled its statutory obligation, but rather held the exact

opposite: that EPA failed to satisfy its mandatory FIP obligations under the CAA by promulgating

the partial CSAPR Update. Defendants have failed to explain why their prior concession was

invalid.


                                                 4
          Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 8 of 26




ambient air quality standards.” New York v. Pruitt, Order on Plaintiffs’ Motion for Summary

Judgment at 1 (Dkt No. 33, 18-cv-406 (JGK)). And the action EPA subsequently undertook at this

Court’s direction in order to fulfill that unsatisfied mandatory duty, the Close-Out Rule, was

vacated by the D.C. Circuit in New York v. EPA, 781 F. App’x at 7. (D.C. Cir.2019). Accordingly,

that duty remains unfulfilled. Thus, Defendants are manifestly wrong that this court lacks subject

matter jurisdiction. Furthermore, EPA is wrong that it has no outstanding mandatory duty upon

which Plaintiffs may state a claim under Section 7604(a)(2).

         Every court that has considered the issue has reached the same conclusion: where a rule

purporting to fulfill an agency’s mandatory, nondiscretionary duty is found deficient and vacated

or remanded, the status quo prior to the agency’s action is restored and the agency’s mandatory

statutory duty must then be met. See, e.g., Sierra Club v. Johnson, 374 F. Supp. 2d 30, 32-33

(D.D.C. 2005) (“EPA’s duty to act is still (or again) unfulfilled, because the Court of Appeals’

order vacating [the agency’s action] operated to restore the status quo ante”) (citing U.S. Tanker

Owners Comm. v. Dole, 809 F.2d 847,854-55 (D.C. Cir. 1987)); Envtl. Def. v. Leavitt, 329 F. Supp.

2d 55, 64 (D.D.C. 2004); Oxfam Am., Inc. v. SEC, 126 F. Supp. 3d 168, 172 (D. Mass. 2015)

(“Were the rule otherwise, an agency could take inadequate action to promulgate a rule and forever

relieve itself of the obligations mandated by Congress.”); Sierra Club v. EPA, 850 F. Supp. 2d

300, 303 (D.D.C. 2012); Am. Acad. of Pediatrics v. FDA, 330 F. Supp. 3d 657, 664 (D. Mass.

2018).

         EPA’s brief mentions none of these cases. Instead, EPA emphasizes the fact that the

Wisconsin court remanded to EPA, but did not vacate the CSAPR Update, implying that this

narrow remedial distinction somehow “irrevocably alters” the conclusion otherwise compelled by

the relevant precedent. See Defendants’ Cross-Motion at 15. This convoluted argument misses the

                                                5
         Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 9 of 26




mark for at least two reasons. First and foremost, Wisconsin did not address the Close Out Rule –

i.e., the rulemaking EPA promulgated in direct response to this Court’s Order in New York v. Pruitt

that EPA act immediately to fulfill its then-outstanding obligations under CAA section 304. As

EPA notes, it “previously fulfilled this duty first by promulgating the CSAPR Update in 2016 …

and then by promulgating the Close-Out Rule in 2018.” Defendants’ Cross-Motion at 14 (emphasis

added). In New York v. EPA, the D.C. Circuit found the Close-Out Rule unlawful and vacated it,

against EPA’s request that it remand the rule without vacatur. 781 F. App’x at 7. As in Sierra

Club v. Johnson and other similar cases cited above, this vacatur, “operated to restore the status

quo ante.”

       Second, the D.C. Circuit’s decision in Wisconsin to remand, rather than vacate, the CSAPR

Update is immaterial given that the court found that the CSAPR Update—the action EPA relies

on here as resolving Plaintiffs’ claim concerning EPA’s outstanding statutory obligation—is

“invalid” and cannot stand as-is. The Wisconsin court remanded the CSAPR Update because of

the rule’s incompleteness, but declined to vacate the rule so as to not deprive the downwind states

of the environmental and public health benefits from the partial, but incomplete, FIP during the

remand period saying, “vacatur would undermine ‘the enhanced protection of the environmental

values covered by the [Clean Air Act].’” Wisconsin, 938 F.3d at 336 (citing Envtl. Def. Fund, Inc.

v. EPA, 898 F.2d 183, 190 (D.C. Cir. 1990). It goes without saying that the agency may not rely

on a decidedly invalid and unlawful rule to satisfy a statutory duty. Rather, the reasoning behind

Johnson and other cases holding that vacatur of an action taken to fulfill a mandatory duty should

not allow an agency to “take inadequate action to promulgate a rule and forever relieve itself of

the obligations mandated by Congress,” Oxfam, 126 F. Supp. at 172, is equally applicable when

the court allows an action it has held inadequate under a mandatory duty to remain in effect solely


                                                6
          Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 10 of 26




to avoid disrupting its other salutary (and presumably legally adequate) provisions. That is

precisely what the Wisconsin court did with respect to the CSAPR Update.

         In a similarly situated case dealing with an EPA particulate matter rule that had been

remanded without vacatur, the U.S. District Court for the District of Columbia denied EPA’s

motion to dismiss the plaintiff’s mandatory duty claim for lack of jurisdiction holding, “the Court

finds it untenable to conclude that dismissal of Plaintiff’s PM2.5 interstate transport claim is

warranted in this case, particularly where the D.C. Circuit has expressly determined that the part

of the Rule underlying Plaintiff’s claim is ‘invalid’ and ‘unlawful.’” Sierra Club v. EPA, No. 10-

CV-01541 (CKK) at *4 (D.D.C. June 14, 2016) (“Sierra Club”). 2 Similarly, the Wisconsin court

specifically determined that the CSAPR Update is invalid and unlawful with respect to its failure

to fully address the Upwind State’s Good Neighbor obligations in accordance with the downwind

state’s attainment deadline. Wisconsin, 938 F.3d at 320, 336.

         EPA rests its entire jurisdiction argument on a single case from 1983 that is not applicable

here, Environmental Defense Fund, Inc. v. Gorsuch, 713 F.2d 802 (D.C. Cir. 1983) (“EDF”). EDF

does not deal with mandatory statutory duties at all, but is instead a case about when a court order

to promulgate regulations is brought to a close. The court in EDF makes clear its reasoning is

specific to court orders and is concerned that the courts will be bound to the “continuing


2
    The court in Sierra Club went on to hold the case in abeyance, at the request of the plaintiffs,

pending EPA’s completion of an action on remand. Abeyance is not appropriate here given EPA’s

long history of non-compliance with its mandatory statutory obligation to promulgate fully-

compliant Good Neighbor FIPs for the 2008 ozone standard, as already recognized by this Court

in New York v. Pruitt.


                                                  7
          Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 11 of 26




supervision” of an Agency’s implementation of its responsibilities. EDF, 713 F.2d at 812.

Defendants’ brief makes no effort to explain how the holding of EDF applies to the mandatory

duty of a federal agency. Plaintiffs have brought a citizen suit claim for failure to fulfill a

mandatory, nondiscretionary statutory duty, and are not arguing that Defendants have failed to

fulfill, or have unreasonably delayed, their obligations under a court order. By citing to EDF,

Defendants are conflating two different obligations: 1) their statutory obligations under the Act to

promulgate FIPs that fully address the Upwind State’s Good Neighbor obligations, and 2) their

separate obligation to respond to the Wisconsin court’s remand. 3 Plaintiffs are not suing over the

timeliness of EPA action on remand, but for non-fulfillment of a long overdue mandatory statutory

duty. EDF has no applicability to this obligation.

         EPA’s argument is particularly absurd in these circumstances given that the Update was,

on its face, a partial remedy that did not purport to fully discharge EPA’s statutory duty. Even

with the Update in place, EPA had unmet statutory obligations such that this Court in Pruitt found

it appropriate to direct EPA to issue a complete remedy by a date certain. It cannot be that in

finding the Update legally inadequate, the D.C. Circuit somehow transformed the Update into an

action that completely discharged EPA’s previously unfulfilled statutory obligation. And, as noted

in Pruitt, EPA explicitly “conceded that they failed to perform their nondiscretionary duties under



3
    Just because the same action by EPA could satisfy both of these obligations does not extinguish

Plaintiffs’ independent remedy under CAA § 304(a)(2), 42 U.S.C. § 7604(a)(2), to compel

mandatory EPA action unlawfully withheld, over which federal district courts, not the D.C.

Circuit, has exclusive federal jurisdiction. Nothing in either the CAA or the D.C. Circuit’s decision

in Wisconsin provides or even suggests that these remedies are mutually exclusive.


                                                  8
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 12 of 26




the Clean Air Act because they did not promulgate FIPs to fully resolve interstate transport

obligations under the Good Neighbor Provision for the defaulting states by August 12, 2017, as

required by section 110(c)(1) of the Clean Air Act.” New York v. Pruitt, 2018 WL 2976018 at *3.

Defendants now try to undo their prior concession with a conclusory statement in a footnote stating

that, “[i]n light of the Wisconsin decision, EPA’s concession in the New York v. Pruitt litigation

proved to be incorrect as a legal matter.” Defendants’ Cross-Motion at 15 n.8. Nothing in the

Wisconsin decision invalidates EPA’s outstanding mandatory duty to promulgate a complete

rulemaking fully addressing the Upwind States Good Neighbor obligations and Defendants have

failed to explain why their prior concession was invalid. And given the D.C. Circuit’s vacatur of

the Close-Out in New York, the situation thus comes back to this Court in a factually

indistinguishable posture from the circumstances in Pruitt.

       For these reasons, this Court has subject matter jurisdiction because section 304(a)(2) of

the Act, 42 U.S.C. § 7604(a)(2), authorizes any person, after due notice, to sue to compel the

performance of a nondiscretionary duty under the Act. It cannot be credibly disputed that EPA has

failed to complete its mandatory statutory duty in this case. Venue in this Court is also proper

pursuant to 28 U.S.C. § 1391(e) because this suit names an agency of the United States and an

officer of the United States acting in his official capacity, and a substantial part of the events or

omissions giving rise to the Downwind States’ claims occurred in this judicial district.

   II. Defendants’ Proposed Schedule Is Unreasonable and Defendants Have Not
       Demonstrated that it is Impossible for Defendants to Meet the Plaintiffs’ Proposed
       Schedule Which is Consistent with the Act’s Two-Year Statutory Requirement for
       EPA to Promulgate FIPs.
       Where an agency has “failed to meet the statutory deadline for a nondiscretionary act, the

Court may exercise its equity powers “to set enforceable deadlines both of an ultimate and an

intermediate nature[.]” Sierra Club v. Johnson, 444 F. Supp. 2d 46, 52 (D.D.C. 2006) (internal

                                                 9
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 13 of 26




citations omitted). While the courts have discretion to set enforceable deadlines for an agency to

meet an overdue nondiscretionary act, the agency “remains obligated to issue regulations within

the time frame mandated by Congress.” Sierra Club v. Thomas, 658 F. Supp. 165, 171 (N.D. Cal.

1987) (emphasis added).

       Where, as here, the nondiscretionary deadline has passed, the agency may avoid imposition

of an “immediate deadline” where it establishes that it has used the “utmost diligence in

discharging [its] statutory responsibilities” or where to do so would “call [the Administrator] ‘to

do an impossibility.’” Id. The Court should “scrutinize carefully claims of impossibility and

‘separate justifications grounded in the purposes of the Act from the footdragging efforts of a

delinquent agency.’” Id. at 53. A Court “may extend time for compliance [only where] it would be

infeasible or impossible for EPA, acting in good faith, to meet the deadline[.]” Nat’l Resources

Defense Council v. EPA, 797 F. Supp. 194, 196-97 (E.D.N.Y. 1992) (citations omitted). Plaintiffs’

reasonable, feasible schedule provides for a full remedy within a timeframe congruent with the

Clean Air Act’s statutory deadlines. In response, Defendants have failed to demonstrate the

impossibility of meeting Plaintiffs’ proposed schedule and instead have proposed an unlawful and

unreasonable schedule far beyond the time period provided in the statute.

       Plaintiffs proposed schedule is reasonable, feasible, and provides an appropriate schedule

for a single comprehensive rulemaking that fully resolves all remaining Good Neighbor

obligations of the Upwind States for the 2008 ozone NAAQS by the 2021 ozone season. See

Memorandum of Law in Support of Plaintiffs’ Motion for Summary Judgment, Doc. 33-1

(“Plaintiffs’ MOL”), at 20; Declaration of Sharon Davis in Support of Motion for Summary

Judgment, Doc. 33-4 (“Davis Decl. ”) ¶ 36; Declaration of Michael Sheehan in Support of

Plaintiffs’ Motion for Summary Judgment, Doc. 33-5 (“Sheehan Decl. ”) ¶¶ 59-82; Declaration of

                                                10
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 14 of 26




Tracy R. Babbidge in Support of Plaintiffs’ Motion for Summary Judgment, Doc. 33-6 (“Babbidge

Decl. ”) ¶ 27; Reply Declaration of Michael Sheehan in Support of Plaintiffs’ Motion for Summary

Judgment and in Opposition to Defendants’ Cross-Motion for Summary Judgment, dated June 18,

2020 (“Sheehan Reply Decl.”) ¶ 7; Reply Declaration of Sharon Davis in Support of Plaintiffs’

Motion for Summary Judgment and in Opposition to Defendants’ Cross-Motion for Summary

Judgment, dated June 19, 2020 (“Davis Reply Decl.”) ¶ 17. EPA should be required to issue

proposed FIPs fully addressing the Upwind States’ respective significant contributions to interstate

transport for the 2008 ozone NAAQS by October 1, 2020 and promulgate final FIPs no later than

March 1, 2021. See Sheehan Decl. ¶¶ 59-61; Sheehan Reply Decl. ¶ 7; Davis Reply Decl. ¶ 17.

       In contrast, Defendants’ proposed rulemaking schedule begins with yet another partial rule

that will not fully address the Upwind States’ Good Neighbor obligations by either the 2021

attainment deadline, or as expeditiously as practicable. EPA proposes only an initial first step by

March 15, 2021, and fails to follow up with a second rulemaking providing full relief until as late

as December 2022. This schedule is unreasonably dilatory, fails to comply with the Act’s statutory

timeline, and does not comport with Wisconsin. None of Defendants’ proffered excuses justify

the need for the protracted rulemaking schedule they propose, much less establish Defendants’

burden of showing that it would be impossible to meet their overdue obligation on the timeline

Downwind States have proposed. Defendants must act far more urgently to fulfill their mandatory

duty expeditiously to minimize further environmental and public health harms to the Downwind

States and downwind residents

       Defendants’ proposed schedule fundamentally fails to fulfill EPA’s mandatory,

nondiscretionary duty with sufficient speed to adequately protect the Downwind States and

downwind residents, as the Act requires. The clear intent of the Good Neighbor provision is to

                                                11
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 15 of 26




ensure that downwind states, such as Plaintiffs here, are not unfairly burdened by inadequately

controlled emissions from upwind states that significantly contribute to downwind nonattainment

of the NAAQS. The Downwind States and their residents have been continually harmed by

emissions from the Upwind States that significantly contribute to nonattainment or interfere with

maintenance of the 2008 ozone NAAQS since EPA first failed to fulfill their mandatory duty to

promulgate FIPs for the Upwind States as required by the Act. If Defendants’ proposed schedule

is adopted, a full and final remedy would not be in place for the 2021 or 2022 ozone seasons, and

Plaintiffs would only begin receiving relief under a fully compliant rule for the 2023 ozone season,

at least five full ozone seasons beyond EPA’s initial statutory deadlines for several of the Upwind

States. Such a delayed schedule places unfair burdens on the Plaintiffs and their businesses and

subjects residents to continuing serious health harms, while the Upwind States, conversely, are

allowed to continue emitting ozone precursors at unlawful and inequitable rates.

       Although EPA believes that “a limited rule, focused on near-term emission-reduction

requirements that are actually implementable by the 2021 ozone season make[] sense from the

standpoint of prioritizing regulatory efforts,” Idsal Declaration ¶ 13, another partial rulemaking

does not guarantee Plaintiffs will receive complete or even significant relief in the near term and

does nothing to resolve EPA’s overdue mandatory duty to fully resolve the Upwind States

obligations under the Good Neighbor provision. As explained in Plaintiffs’ Motion for Summary

Judgment, certified air quality monitoring data for the 2018 and 2019 ozone seasons and air

pollution transport modeling all show that the New York Metropolitan Area will not meet the 2021

attainment deadline and that the Area is unlikely to meet future attainment deadlines. See Davis

Decl. ¶¶ 23, 24, 32, 33; Sheehan Decl. ¶¶ 30, 31, 49; Babbidge Decl. ¶¶ 19, 21; Davis Reply

Decl. ¶ 6. An incomplete rulemaking that only partially addresses the Upwind States’ obligations


                                                12
           Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 16 of 26




under the Good Neighbor provision is unlikely to result in attainment for the New York City

metropolitan area. If Defendants wish to prioritiz[e] regulatory efforts,” see Idsal Decl. ¶¶ 4, 13,

they should not delay the process with another incomplete rule. Instead, EPA should devote

sufficient resources to fulfill their mandatory, nondiscretionary duty by fully resolving the Upwind

States’ obligations under the Good Neighbor provision in time for the 2021 ozone season.

          Further, Defendants proposed schedule is inconsistent with the essential holding of

Wisconsin. The D.C. Circuit in Wisconsin held that EPA must promulgate FIPs that “require

upwind States to eliminate their significant contributions [to downwind air quality problems] in

accordance with the deadline by which downwind states must come into compliance with the

NAAQS.” Wisconsin, 938 F.3d at 313. On that basis, the court found that EPA’s two-phased

approach for reducing upwind ozone violated the law because it provided only a first, partial

remedy in time for the relevant downwind deadlines. EPA’s bifurcated proposal here commits the

identical flaw. It is the same sort of two-phased approach found unlawful in Wisconsin that would

impermissibly delay a complete remedy and unlawfully “determine that upwind States contribute

to downwind nonattainment in a manner the agency deems ‘significant,’ but then still allow those

upwind contributions to persist out of step with the deadline for downwind states to come into

attainment.” Id. at 320.

           Indeed, the current deadline for the States’ compliance with the 2008 ozone NAAQS is

July 2021, 4 a deadline that Defendants’ acknowledge they must meet absent a showing of



4
    While Defendants’ delay means it is now too late for a FIP to be promulgated that fully addresses

the Upwind States Good Neighbor obligations in time to affect the 2020 ozone season, EPA can

still act in time to fulfill their mandatory duty by the July 2021 NAAQS attainment deadline.


                                                  13
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 17 of 26




impossibility. See Defendants’ Cross-Motion at 25 (explaining obligation to evaluate strategies

that can be implemented in “2021 and/or a later year on a showing of impossibility by 2021”). But

Defendants’ proposed schedule fails to implement the Good Neighbor Provision as expeditiously

as practicable, proposing only one phase of emission reductions in time for the coming July 2021

attainment deadline, and would not fulfill EPA’s mandatory duty until a second phase of reductions

that EPA advises may not occur until December 2022. Such a bifurcated approach mirrors the

defects the D.C. Circuit already has found unlawful, and Defendants’ proposal simply flouts the

court’s holding in Wisconsin.

       Defendants’ approach would also make a mockery of the two-year deadline for EPA action

required in 42 USC § 7410(c)(1). EPA “remains obligated to issue regulations within the time

frame mandated by Congress,” Sierra Club v. Thomas, 658 F. Supp. at 171; see also Wisconsin,

938 F.3d at 313 (“upwind states must eliminate their significant contributions ‘consistent with the

provisions’ of Title I of the Act.”). As measured from the time EPA was indisputably on notice

of its unmet obligation—the October 2019 decision in New York that vacated the Close-Out—

Defendants have unreasonably and unlawfully proposed a rulemaking schedule in excess of three

years. This request is irreconcilable with Congress’s two-year deadline. See 42 U.S.C. §

7410(c)(1).

       None of the excuses Defendants’ raise support the need for the drawn-out rulemaking

timeline they propose, and Defendants’ proposed schedule is entirely unjustified. EPA would not

even start the bulk of its task to develop a final comprehensive rule until after March 2021. See,

Idsal Decl. ¶ 159. Under the two-phased approach laid out in its brief and supporting declarations,

EPA proposes to achieve some limited, short-term ozone reductions from power plants in a first

phase of rulemaking that would culminate in March 2021. Id. And only then would EPA start

                                                14
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 18 of 26




work on its proposed “Rulemaking #2,” addressing “multiple industrial sectors, not just the power

sector.” Id., ¶ 14, 159. In other words, EPA proposes to wait a full seventeen months from the

D.C. Circuit’s October 2019 New York decision—at which time EPA was indisputably on notice

that it was again on the clock to implement a full good neighbor remedy—before even starting to

gather the data or taking other preliminary steps supposedly necessary to address sources other

than electric generating units (“non-EGUs”). And it is those non-EGU sources that are likely to

represent the lion’s share of available emission reductions. See EPA, Final Technical Support

Document for the Cross-State Air Pollution Rule for the 2008 Ozone NAAQS: Assessment of Non-

EGU NOx Emission Controls, Cost of Controls, and Time for Compliance Final TSD at 11-17, tbl.

3 (Aug. 2016) (estimating large quantities of available emission reductions from various types of

non-EGU sources at levels EPA has already deemed to be cost-effective).

       Defendants justify this type of sequenced approach based upon the assertion that it is too

burdensome for EPA to simultaneously work on the issues that it has delineated between

“Rulemaking #1” and “Rulemaking #2.” But it is not. There is no justifiable reason why the

agency cannot conduct the data gathering and other tasks that it has designated as part of

Rulemaking 2 in parallel with the tasks it has placed in Rulemaking 1. See Sheehan Reply Dec. ¶¶

22-24. EPA suggests that because staff will be actively engaged in addressing Rulemaking 1, the

agency somehow cannot also address tasks related to Rulemaking 2. Idsal Decl. ¶ 81; see also ¶

94 (EPA staff will also be working on the 2015 NAAQS SIP responses). Defendants fail to explain

why EPA could not devote any additional personnel or other resources to this effort that may be

needed. See Sheehan Reply Dec. at 23. Indeed, by setting a mandatory two-year deadline,




                                               15
          Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 19 of 26




Congress plainly contemplated that EPA would deploy the necessary resources to act swiftly to

address good neighbor violations. 5

         As it has already held, this Court has the authority to order the EPA to comply with a non-

discretionary duty by a date certain. New York v. Pruitt, 2018 WL 2976018, at *3 (citing, Nat’l

Resources Defense Council v. EPA, 797 F. Supp. 194, 196 (E.D.N.Y. 1992); Atl. Terminal Urban

Renewal Area Coal. v N.Y.C. Dep’t of Envtl. Prot., 740 F. Supp. 989, 997 (S.D.N.Y. 1990); Sierra

Club v. Johnson, 444 F. Supp. 2d 46, 52 (D.D.C. 2006)). Where an agency has “failed to meet the

statutory deadline for a nondiscretionary act, the court may exercise its equity powers “to set

enforceable deadlines both of an ultimate and an intermediate nature[.]” Sierra Club, 658 F. at

171. The Court should order EPA to meet its mandatory statutory obligation in time for the start

of the 2021 ozone season. As Plaintiffs have previously noted, EPA’s failure to act to this point

has unfortunately foreclosed the possibility of any relief in time for the 2020 ozone season. But

EPA still has time to meet their obligation by the 2021 ozone season and before the July 2021

attainment deadline. EPA should not be allowed to delay an obligation so long overdue for yet

another ozone season.



5
    Because EPA’s obligation here is in the form of a mandatory duty with a mandatory deadline—

now long overdue—the agency should prioritize this task over other rulemakings that are

discretionary or not subject to statutory deadlines. EPA’s many efforts on other such rulemakings,

including many under the Act, show the breadth of the agency’s capacity. See, e.g., 85 Fed. Reg.

24,174 (April 20, 2020) (EPA rule rolling back emissions standards for light-duty vehicles); 85

Fed. Reg. 31,286 (May 22, 2020) (EPA rule reconsidering prior findings about mercury and other

toxic emissions from power plants).


                                                 16
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 20 of 26




        Plaintiffs’ proposed schedule is reasonable and achievable. EPA explicitly conceded in a

prior case in this Court concerning substantially the same FIP obligations that a deadline of less

than 8 months was a feasible amount of time to promulgate a final action fully addressing its

obligations under the Good Neighbor Provision for the 2008 ozone NAAQS for several Upwind

States. See SUF ¶10; New York v. Pruitt, 2018 WL 2976018 *3. In fashioning an order to ensure

Defendants’ compliance, this Court should measure EPA’s time to fulfill its mandatory statutory

duty from October 1, 2019, the date of the D.C. Circuit’s decision in New York v. EPA, 781 F.

App’x at 7. The D.C. Circuit’s vacatur of the FIPs promulgated in response to this Court’s New

York v. Pruitt decision put EPA again on definitive and undeniable notice that their mandatory,

nondiscretionary duty has not been fulfilled. Plaintiffs’ proposed compliance schedule would give

EPA approximately 17 months from October 1, 2019 to March 2021 to promulgate a final rule

fulfilling all of the agency’s statutory obligations. This schedule is within the 2-year statutory

period to promulgate FIPs under the Act and is particularly reasonable given how many years is

EPA beyond its statutory deadlines and where EPA should already have accomplished much of

the underlying work.

       EPA’s challenges to the Plaintiffs’ declarations and proposed schedule do not demonstrate

it is impossible for EPA to meet Plaintiffs’ proposed schedule. See Idsal Decl. ¶¶ 175 – 183. First,

EPA’s assertion that it was “only put on notice of an outstanding FIP duty in October of 2019,” id.

¶ 180 is not credible. In North Carolina v. EPA, 531 F.3d 896, 911-12 (D.C. Cir.), amended in part

on reh’g, 550 F.3d 1176 (D.C. Cir. 2008), the court held unequivocally that EPA must align upwind

emissions reductions with statutory attainment deadlines. Nonetheless, when EPA promulgated

the CSAPR Update, the agency conceded that the rule only “partially addresses EPA's obligation

under the Clean Air Act to promulgate FIPs to address interstate emission transport for the 2008


                                                17
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 21 of 26




ozone NAAQS.” 81 Fed. Reg. at 74,504. EPA was again reminded of this unmet obligation in New

York v. Pruitt in 2018, which culminated in the Court’s declaration of EPA’s failure to meet its

statutory obligations and an order to complete its duty by specific dates. See New York v. Pruitt,

No. 18-cv-406, 2018 WL 2976018, at *4. The CSAPR Close-Out rule then subsequently found

that, in spite of the CSAPR Update’s admitted partiality, EPA had “no further obligation under

[the Act] to establish requirements for power plants or any other emission source in these states to

further reduce transported ozone pollution […] with regard to this NAAQS.” 83 Fed. Reg. 65,878.

EPA’s analysis relied on 2023 as the relevant future analytic year, inexplicably ignoring the states’

July 2021 attainment deadline. Id. With the Wisconsin court’s rejection of the Update, it should

have been apparent to EPA that there was significant risk that the CSAPR Close-Out would be

invalidated. In Wisconsin, the D.C. Circuit found it necessary to restate its prior holding in North

Carolina that EPA must adhere to the statutory deadline for upwind state compliance, and the New

York decision vacated the Close-Out on essentially the same well-settled grounds. See, Wisconsin,

938 F.3d at 313. The agency should not be rewarded for pursuing a faulty line of rulemakings

with copious additional time to fix their mistake. If the agency wished to take a risky approach

resolving their obligations with respect to the Good Neighbor provision, they should have been

prepared to expeditiously correct the rule in the event of invalidation.

       Second, EPA also has not demonstrated the impossibility of a single, comprehensive

rulemaking addressing both EGU and non-EGU sources within the statutory timeframe and has

failed to adequately explain why Rulemaking #2 could not proceed concurrently with Rulemaking

#1. EPA suggests that because staff will be actively engaged in addressing Rulemaking #1, they

somehow cannot also address data gathering and other tasks related to Rulemaking #2. Id., ¶ 81;

see also ¶ 94 (EPA staff will also be working on the 2015 NAAQS SIP responses). But these


                                                 18
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 22 of 26




conclusory assertions amount to nothing more than insufficient “[m]ere apprehension the agency

cannot meet a deadline,” Alabama Power Co. v. Costle, 636 F.2d 323, 359 (D.C. Cir. 1979).

       Similarly, EPA outlines various technical and administrative steps that its bifurcated

rulemaking must undergo, Idsal Decl. ¶¶ 179-182, but not only over-estimates the time necessary

to undertake each rulemaking step—see Sheehan Reply Decl. ¶¶ 26-36; Davis Reply Decl. ¶¶ 15-

16—but also ignores the fact that repeating the rulemaking process up to three times, as opposed

to once under Plaintiffs’ schedule, adds many unnecessary months to its proposed schedule.

Sheehan Reply Decl. ¶¶ 37-38. As a result, EPA has not met its burden to demonstrate the

impossibility of Plaintiffs’ proposed rulemaking schedule that is within the statutory timeframe

and will finalize these long-overdue FIPs by the 2021 ozone season.

       Third, EPA claims that inadequate information about non-EGU sources of NOx prevents

the agency from acting more expeditiously to fully resolve the Upwind States’ obligations under

the Good Neighbor provision. Idsal Decl. ¶¶ 126 – 150. Initially, EPA overstates any gaps in data

and analysis for non-EGUs. See Sheehan Reply Decl. ¶¶ 14-18; Davis Reply Decl. ¶¶ 13-14. To

the extent EPA needs additional information on non-EGUs, EPA does not explain is why it has

failed to act to address these uncertainties in the nearly four years since \ promulgating the CSAPR

Update in October of 2016. There, EPA pointed to “greater uncertainty” regarding ozone precursor

emissions mitigation potential from non-EGUs as the reason the CSAPR Update only concerns

emissions from EGUs. See 81 Fed. Reg. 74,521; Idsal Decl. ¶ 65. EPA’s lack of diligence in

resolving information and analytic shortcomings with respect to non-EGUs is not a valid excuse

for continued delay now. Sheehan Reply Decl. ¶¶ 19-20.

       EPA’s lengthy discussion of the various inadequacies in its non-EGU data and the

challenges of collecting and analyzing such data and promulgating a rule addressing these sources

                                                19
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 23 of 26




do not demonstrate an impossibility. While EPA might ideally prefer to have more perfect

information about non-EGU emissions sources, the desire for perfect information must give way

to the urgent need for a fully compliant FIP. As the Wisconsin court noted, “[s]cientific uncertainty

[. . .] does not excuse EPA’s failure to align the deadline for eliminating upwind States’ significant

contributions with the deadline for downwind attainment of the NAAQS.” Wisconsin, 938 F.3d at

302-03. The Wisconsin court further explained:

       “‘Questions involving the environment are particularly prone to uncertainty,’ but ‘the
       statutes and common sense demand regulatory action to prevent harm, even if the regulator
       is less than certain.’ Ethyl Corp. v. EPA, 541 F.2d 1, 24-25 (D.C. Cir. 1976) (en banc). As
       a result, ‘EPA [cannot] avoid its statutory obligation by noting [scientific] uncertainty . . .
       and concluding that it would therefore be better not to regulate at this time.’ Massachusetts
       v. EPA, 549 U.S. 497, 534 (2007).”
Id. at 319. EPA has much information in its possession regarding non-EGU sources, and even if

that information may be less than their desired ideal, EPA is well past their statutory deadlines and

must dedicate the necessary resources to urgently fulfill their mandatory duty.

       Similarly, “administrative infeasibility, like scientific uncertainty, cannot justify the

Update Rule’s noncompliance with the statute.” Wisconsin, 938 F.3d at 319. See also Natural

Resources Defense Council v. EPA, 797 F. Supp. at 197-98 (“EPA’s generalized complaints, both

that the guidelines are complex and of enormous scope and that there are competing demands on

their resources, do not amount to a claim of impossibility sufficient to justify a departure from a

Congressional mandate . . . in absence of other circumstances making compliance with statutory

mandate impossible, ‘competing concerns’ do not establish Administrator's ‘good faith.’” (internal

citation omitted)). Alleged administrative burdens do not justify further delay here, particularly

given the long history of EPA’s failure to act. Given the length of EPA’s delay in fulfilling their

mandatory duty and the seriousness of the harms that will result from EPA’s continued delay,



                                                 20
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 24 of 26




promulgating a rule that fully addresses the Upwind States’ obligations under the Good Neighbor

provision with respect to the 2008 ozone NAAQS should be among the agency’s top priorities.

        In any event, it is possible for EPA to obtain any additional data it believes is necessary on

non-EGUs within the schedule the Downwind States have proposed. See Sheehan Reply Decl. ¶

21-24. The Plaintiffs have demonstrated that EPA, by focusing on large stationary non-EGU

sources, could include these sources in a single-comprehensive rulemaking within the timeframe

proposed. Id. ¶¶ 14-18; Davis Reply Decl. ¶ 14. If additional data are needed, and EPA has not

taken steps since the Wisconsin and New York decisions to obtain them, EPA could promptly issue

an Advance Notice of Proposed Rulemaking, which would make these data available to the agency

in time to include in a proposed comprehensive rulemaking in the fall of 2020, as Downwind States

propose. Sheehan Decl. ¶ 23. Therefore, EPA has not demonstrated that a need for additional data

for non-EGUs makes it impossible for it to issue FIPs for the Upwind States within the statutory

timeframe on the schedule proposed by Plaintiffs.

        In summary, EPA’s projected proposed rulemaking schedule is unreasonably slow,

inconsistent with the Act and the Wisconsin decision, and exposes the Downwind States and their

residents to yet further inequitable harms. The Plaintiffs urge this Court to end EPA’s ongoing

delays, and to instead order EPA to urgently fulfill its long-overdue duty to promulgate FIPs that

fully address the Upwind States’ obligations under the Good Neighbor provision by March 1,

2021.

                                          CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that Defendants’ cross-motion for

summary judgment for lack of subject matter jurisdiction be denied. Plaintiffs further request that


                                                 21
          Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 25 of 26




the court grant summary judgment (1) declaring that EPA is in violation of section 110(c)(1) of

the Act, 42 U.S.C. § 7410(c)(1), for failing to perform a mandatory duty to promulgate a FIP for

each of the Upwind States that fully addresses these states’ respective obligations under the Good

Neighbor Provision, with regard to the 2008 ozone NAAQS; (2) requiring EPA to perform its

mandatory duty to sign and disseminate by October 1, 2020, a notice of a proposed action fully

addressing the obligations under the Good Neighbor Provision for the 2008 ozone NAAQS for the

Upwind States, and to promulgate by March 1, 2021, a final action fully addressing the obligations

under the Good Neighbor Provision for the 2008 ozone NAQQS for the Upwind States; (3)

awarding Plaintiffs the costs of litigation, including reasonable attorneys’ fees pursuant to 42

U.S.C. § 7604(d); (4) retaining jurisdiction over this matter for purposes of enforcing and

effectuating the Court’s order; and (5) granting any such further relief as the Court deems just and

proper.

                                      Respectfully submitted,

                                      GURBIR S. GREWAL
                                      ATTORNEY GENERAL OF NEW JERSEY

                                By: /s/ Robert J. Kinney
                                    Robert J. Kinney
                                    Deputy Attorney General
                                    Robert.Kinney@law.njoag.gov


CERTIFICATION OF COMPLIANCE WITH INDIVIDUAL PRACTICES:
I hereby certify that this Memorandum of Law, excluding the caption, table of contents and
authorities, and this Certification, contains 6,978 words and complies with the Section 2. D. of the
Individual Practices of Judge John G. Koeltl.

                                        By: /s/ Robert J. Kinney
                                            Deputy Attorney General




                                                22
        Case 1:20-cv-01425-JGK Document 37 Filed 06/19/20 Page 26 of 26




LETITIA JAMES
Attorney General of New York
By: /s/ Morgan A. Costello
MORGAN A. COSTELLO
CLAIBORNE E. WALTHALL
Assistant Attorneys General
The Capitol
Albany, NY 12224
(518) 776-2380
claiborne.walthall@ag.ny.gov
morgan.costello@ag.ny.gov

MAURA HEALEY
Attorney General of Massachusetts
By: /s/ Andrew Goldberg
I. Andrew Goldberg
Assistant Attorney General
Environmental Protection Division
Office of the Attorney General
One Ashburton Place, 18th Floor
Boston, MA 02108
(617) 963-2429
Andy.Goldberg@mass.gov

KATHLEEN JENNINGS
Attorney General of State of Delaware
By: /s/ Valerie S. Edge
Valerie S. Edge
Christian Douglas Wright
Deputy Attorneys General
Delaware Department of Justice
102 W. Water Street
Dover, DE 19904
(302) 257-3219
valerie.edge@delaware.gov
christian.wright@delaware.gov

WILLIAM TONG
Attorney General of Connecticut
By: /s/ Jill Lacedonia
Jill Lacedonia
Assistant Attorney General
Office of the Attorney General
165 Capitol Avenue
Hartford, CT 06106
(860) 808-5250
Jill.Lacedonia@ct.gov
                                        23
